     Case 1:19-cv-00410-NONE-EPG Document 36 Filed 09/11/20 Page 1 of 3
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    JOSE CHAVEZ,                                      Case No. 1:19-cv-00410-NONE-EPG (PC)
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    M. FRANCO, et al.,
16                        Defendants.
17

18          Jose Chavez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this federal civil rights action pursuant to 42 U.S.C. §1983. The Court has determined that this

20   case will benefit from a settlement conference. Therefore, this case will be referred to Magistrate

21   Judge Dennis M. Cota to conduct a settlement conference on November 12, 2020, at 9:30 a.m.

22   The settlement conference will be conducted by remote means, to be determined at a later date

23   and time. The Court will issue the necessary transportation order in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota

26                on November 12, 2020, at 9:30 a.m. The settlement conference will be conducted by

27                remote means, to be determined at a later date and time.

28          2. A representative with full and unlimited authority to negotiate and enter into a binding

                                                        1
     Case 1:19-cv-00410-NONE-EPG Document 36 Filed 09/11/20 Page 2 of 3
1

2                 settlement on Defendants’ behalf shall participate in the conference.1

3             3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

4                 issue in this case. The failure of any counsel, party, or authorized person subject to

5                 this order to appear may result in the imposition of sanctions. In addition, the

6                 conference will not proceed and will be reset to another date.

7             4. Parties are directed to submit confidential settlement statements no later than

8                 November 5, 2020, to dmcorders@caed.uscourts.gov. Plaintiff shall mail his

9                 confidential settlement statement Attn: Magistrate Judge Dennis M. Cota, USDC

10                CAED, 2986 Bechelli Lane, Suite 300, Redding, California, 96002, so it arrives no

11                later than November 5, 2020. The envelope shall be marked “CONFIDENTIAL

12                SETTLEMENT STATEMENT.” Parties are also directed to file a “Notice of

13                Submission of Confidential Settlement Conference Statement” (see L.R. 270(d)).

14                Settlement statements should not be filed with the Clerk of Court nor served on any

15                other party. Settlement statements shall be clearly marked “confidential” with the

16                date and time of the settlement conference indicated prominently thereon.

17            5. The confidential settlement statement shall be no longer than five pages in length,

18                typed or neatly printed, and include the following:

19                a. A brief statement of the facts of the case.
20                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

21                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

22
              1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
23   authority to order parties, including the federal government, to participate in mandatory settlement conferences….”
     United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th
24   Cir. 2012) (“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
     The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
25   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
     Case 1:19-cv-00410-NONE-EPG Document 36 Filed 09/11/20 Page 3 of 3
1

2                   prevailing on the claims and defenses; and a description of the major issues in

3                   dispute.

4                c. A summary of the proceedings to date.

5                d. An estimate of the cost and time to be expended for further discovery, pretrial, and

6                   trial.

7                e. The relief sought.

8                f. The party’s position on settlement, including present demands and offers and a

9                   history of past settlement discussions, offers, and demands.

10               g. A brief statement of the party’s expectations and goals for the settlement

11                  conference, including how much the party is willing to accept and/or willing to

12                  pay.

13               h. If the parties intend to discuss the joint settlement of any other actions or claims

14                  not in this suit, a brief description of each action or claim as set forth above,

15                  including case number(s) if applicable.

16         6. Judge Cota or another representative from the Court will be contacting the parties

17               either by telephone or in person, approximately two weeks prior to the settlement

18               conference, to ascertain each party’s expectations of the settlement conference.

19         7. The Clerk of Court is directed to serve a copy of this order on the Litigation Office at
20               California State Prison, Sacramento, via facsimile at (916) 294-3072 or via email.

21
     IT IS SO ORDERED.
22

23      Dated:     September 11, 2020                           /s/
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27
28

                                                        3
